Citation Nr: 1512383	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12 35-310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Propriety of a reduction from a 70 percent rating to a 50 percent rating for PTSD, effective from October 1, 2010, to June 21, 2012.

2.  Propriety of discontinuation of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

4.  Entitlement to service connection for a heart disorder, to include ischemic heart disease (IHD), due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In a June 2010 rating decision, the RO reduced the rating for the Veteran's service-connected PTSD from 70 percent to 50 percent, effective October 1, 2010.  The RO also discontinued entitlement to a TDIU rating.  In September 2012, the RO granted an increased 70 percent rating for the PTSD, effective June 22, 2012.  Accordingly, the issue of the propriety of the PTSD rating reduction has been characterized as reflected on the title page.

The Veteran also initiated an appeal of the Nashville RO's September 2014 rating decision that denied claims for a rating in excess of 20 percent for diabetes and service connection for ischemic heart disease, but the RO did not address these claims in a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board has added these claims as questions on appeal and discusses them below.

In January 2015, the Veteran failed to appear at a scheduled hearing before the Board.  Without good cause shown for the failure to appear, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).


The issues of entitlement to a rating in excess of 20 percent for service-connected diabetes and entitlement to service connection for ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Following an April 2010 VA examination, the RO proposed to reduce the rating for service-connected PTSD from 70 percent to 50 percent and to discontinue entitlement to a TDIU.

2.  By a rating decision dated in July 2010, the RO implemented the reduction, and also terminated the TDIU, effective from October 1, 2010.

3.  At the time of the reduction, the Veteran's service-connected PTSD had been rated at 70 percent since October 8, 2002.
 
4.  Although cited in a September 2012 statement of the case (SOC), the provisions of 38 C.F.R. § 3.344 were not applied by the RO when the reduction was made.

5.  A comparison of the medical evidence upon which the 70 percent disability rating was awarded with the evidence received in connection with the rating reduction fails to demonstrate sustained material improvement in the Veteran's PTSD under the ordinary conditions of life. 

6.  There was no clear and convincing evidence of actual employability at the time the Veteran's TDIU was terminated.



CONCLUSIONS OF LAW

1.  Because the reduction of rating for PTSD from 70 percent to 50 percent was improper, the criteria for restoration of the 70 percent rating, effective from October 1, 2010, to June 21, 2012, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.130, Diagnostic Code 9411 (2014).

2.  Because severance of the TDIU was improper, the criteria for restoration of TDIU, from October 1, 2010, are met.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.343, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Requirements

Given the favorable disposition of the claims for restoration of the rating assigned for PTSD and the restoration of the TDIU, the Board finds that further assistance is unnecessary to aid the Veteran in substantiating this issue.  See 38 C.F.R. § 3.105(e), (i) (West 2014) (containing the notification and due process requirements pertaining to the reduction of disability evaluations).  See also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).


II.  Analysis

Historically, an April 2003 rating decision granted service connection for PTSD, assigning a 70 percent rating effective October 8, 2002.  That decision additionally granted a TDIU, also effective October 8, 2002.  

A January 2009 rating decision continued the 70 percent evaluation for the Veteran's PTSD.  In that decision, the RO indicated that there was evidence of improvement of the PTSD symptoms on the recent August 2008 VA examination, but that sustained improvement had not been definitively established.  Therefore, a future examination was scheduled.

Following reexamination in April 2010, the RO proposed a reduction of the rating for the Veteran's service-connected PTSD from 70 percent to 50 percent and proposed discontinuance of the TDIU.  See April 2010 Rating Decision; April 2010 Notification Letter.  See also 38 C.F.R. § 3.105(e) and § 3.105(i).  Subsequently, the RO issued a July 2010 rating decision by which it reduced the PTSD rating as proposed, and discontinued the TDIU, both actions effective October 1, 2010.

Following another VA psychiatric examination in June 2012, in a September 2012 rating decision, the RO granted an increased, 70 percent rating for the PTSD, effective June 22, 2012.  Entitlement to a TDIU, however, remained denied.  See September 2012 Statement of the Case (SOC).

The Veteran maintains that the reduction of his PTSD rating from October 1, 2010 to June 21, 2012, and the discontinuance of his TDIU from October 1, 2010 forward were improper, because his psychiatric symptoms and associated occupational effects have remained consistent throughout the entire appellate period. 


 (a)  Reduction of PTSD Rating from 70 to 50 percent, 
effective from October 1, 2010 to June 21, 2012

A rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  For ratings that have, as here, been in effect for five years or more reduction is warranted when reexamination discloses sustained material improvement.  38 C.F.R. § 3.344(a), (b).

With respect to the stabilization of disability evaluations and examination reports indicating improvement, section 3.344(a) provides that it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether a recent examination is full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement may be clearly reflected, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Additionally, if doubt remains, after according due consideration to all the evidence developed under section 3.344(a), the rating will be continued pending reexamination.  38 C.F.R. § 3.344(b). 

Furthermore, under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  

Additionally, the rating decision and statement of the case pertaining to the rating reductions must reflect full consideration of the procedural due process provisions of 38 C.F.R. § 3.344(a) and (b).  See id.

Evidence other than examinations also must be considered.  This includes post-reduction evidence, although the reduction must be supported by the evidence at the time it is made.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  Both medical and non-medical indicators of improvement may be considered.  Faust v. West, 13 Vet. App. 342 (2000).

The Veteran's 70 percent rating for PTSD was rated at the same level for five years or more.  Accordingly, the provisions pertaining to reductions of stabilized evaluations are applicable.  See 38 C.F.R. § 3.344(a); Brown, 5 Vet. App. at 418.  

Here, the record does not reflect that the RO properly considered 38 C.F.R. § 3.344 when the Veteran's 70 percent rating was reduced.  Although the provisions were cited to in a September 2012 statement of the case (SOC), there is nothing in the record that indicates that the RO considered 38 C.F.R. § 3.344 when the Veteran's 70 percent rating was reduced.  In the regard, the Board notes that the United States Court of Appeals for Veterans Claims has held that the failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  See Sorakubo v. Principi, 16 Vet. App. 120, 124 (2002); Greyzck, 12 Vet. App. at 292 (1999); Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  See also Horowitz v. Brown, 5 Vet. App. 217, 223 (1993); Dofflemyer, 2 Vet.App. at 282; Schafrath v. Derwinski, 1 Vet.App. 589, 594-96 (1991).  

Specifically, the July 2010 rating decision did not contain a discussion of whether the April 2010 VA PTSD examination, upon which that decision was based, was as full and complete as the prior January 2003 VA PTSD examination that was the basis for the initial grant of the 70 percent rating.  See Brown, 5 Vet. App. at 420 (1993) (holding that rating reduction was void ab initio where there was no discussion of whether the examination that served as the basis for the reduction was as full and complete as the examination that served as the basis for the grant).  

The July 2010 rating reduction was based primarily upon on the results of an April 2010 VA examination, as well as, to a lesser extent, an August 2008 VA examination report.  The RO determined that the VA examination reports showed improvement in the Veteran's condition and supported no more than a 50 percent rating based on occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).

Although the RO found that the medical evidence showed "sustained improvement," there was not a discussion of whether there was a reasonable certainty that the improvement in the Veteran's PTSD symptomatology would be maintained under the ordinary conditions of life.  See Kitchens, 7 Vet. App. 320; Brown, 5 Vet. App. 413.  And, after reviewing the evidence of record, the Board finds that the evidence does not clearly warrant the conclusion that sustained material improvement has been demonstrated.

In this regard, the June 2003 VA examination report, upon which the initial 70 percent rating was based, found that the Veteran's PTSD manifested in isolating behaviors, including persistent distrust of others and difficulty in maintaining social contacts; irritability; insomnia with chronic nightmares; poor concentration; erratic work history; an exaggerated startle response; and hypervigilance.  The examiner further stated that the Veteran had "moderate to severe impairment in social and occupational functioning" and assigned a Global Assessment Functioning (GAF) score of 50.  See June 2003 VA Examination Report (noting that the "highest [GAF] score in the past year is 50").  See also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (observing that a GAF score of 50 indicates serious impairment); Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001); American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) (reflecting that scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, scores from 51 and 60 correspond to moderate symptoms or moderate difficulty in social, occupational, or school functioning; and scores from 41 and 50 correspond to serious symptoms or serious impairment in social, occupational, or school functioning).  

Based on these findings, the RO assigned a 70 percent rating, which represents occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

On reexamination in August 2008, the VA examining psychologist noted that the Veteran underwent in-patient psychiatric treatment for his PTSD in August and September 2005.  At the time of the examination, the Veteran reported that his medication was helping control his PTSD symptomatology.  Despite this, the VA examiner noted manifestations of his PTSD including isolating and avoidance activities, chronic sleep impairment with nightmares, auditory hallucinations, panic attacks, anxiety, difficulty concentrating, and memory problems, as well as periodic episodes of violence, anger, and irritability.  The examiner further found that, although the Veteran's PTSD was not productive of total occupational and social impairment, his PTSD signs and symptoms resulted in deficiencies in the most areas, including specifically family relations, judgment, thinking, and mood.  Deficiencies in the areas of work and school were not addressed, as the Veteran had not worked since 1994 and did not attend school.  The examiner assigned a GAF of 60, representing moderate symptomatology, but noted that, over the past 2 years, the Veteran's GAF score "fluctuated between" 45 (serious impairment) to 65 (mild symptoms).  See DSM-IV; but see also 38 C.F.R. §§ 4.2, 4.126 (2014) and VAOPGCPREC 10-95 (March 31, 1995) (reflecting that, although an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria; instead, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination).  

Follow-up examination in April 2010 found that the Veteran's PTSD "appear[ed] to have responded quite well to medications and treatment."  His noted PTSD symptoms included hypervigilance, an exaggerated startle response, chronic sleep impairment with nightmares, and intermittent flashbacks.  The examiner further stated that the Veteran's PTSD symptoms did not significantly impact his social functioning, but they would likely interfere with his occupational functioning, should he return to work.  The examiner assigned GAF score of 65, indicative of mild symptoms.  See DSM-IV; 38 C.F.R. §§ 4.2, 4.126; VAOPGCPREC 10-95.  

The Veteran was again examined in June 2012, at which time the VA examining clinical psychologist found that the Veteran's chronic PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The examiner noted symptoms including isolating and avoidance behaviors, chronic irritability with outbursts of anger, intrusive thoughts, chronic sleep impairment with nightmares, hypervigilance, exaggerated startle response, depressed mood, suspiciousness, impaired judgment, disturbances in motivation and mood, inability to establish and maintain effective relationships, impaired impulse control, and neglect of personal appearance and hygiene.  A GAF score was not provided.  But see 38 C.F.R. § 4.130 (reflecting that symptoms resulting in "occupational and social impairment with deficiencies in most areas" correspond to a 70 percent rating under the General Rating Formula for Mental Disorders).


In light of the foregoing, the Board finds that the VA examination reports do not clearly warrant the conclusion that sustained material improvement in the Veteran's PTSD has been demonstrated.  Indeed, as reflected above, the more recent June 2012 VA examination report indicates that the Veteran continues to experience occupational and social impairment with deficiencies in most areas, as also found by the June 2003 VA examiner, which corresponds to a 70 percent rating under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  See also Dofflemyer, 2 Vet. App. at 281-82 (1992) (holding that post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement).  In addition, none of the VA examiners commented on whether any improvement would be maintained under the ordinary conditions of life.  Rather, the August 2008 VA examiner noted that the PTSD symptomatology "fluctuates," which does not support a finding that there is a reasonable certainty that the improvement in the Veteran's PTSD symptomatology would be maintained under the ordinary conditions of life.  See Kitchens, 7 Vet. App. 320; Brown, 5 Vet. App. 413.

Moreover, the July 2010 rating decision similarly failed to consider and discuss whether any material improvement would be maintained under the ordinary conditions of life.  See id.  The lack of a reference to 38 C.F.R. § 3.344, or a recitation of the language therein, in either the proposed reduction, or the actual implementation of reduction in the July 2010 rating decision, indicates that the due process provisions of section 3.344 were not properly considered.  Although the provisions were cited to in the body of the September 2012 SOC, they were nevertheless not applied at that time.  

As the RO did not apply the provisions of 38 C.F.R. § 3.344 in the reduction of the Veteran's disability evaluation for his PTSD, the July 2010 rating decision is void ab initio as not in accordance with the law.  The Board has no option but to restore the 70 percent schedular rating effective from October 1, 2010 to June 21, 2012.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.344; Sorakubo, 16 Vet. App. at 124.


(b)  Discontinuance of the TDIU, effective
from October 1, 2010 forward

Under 38 C.F.R. § 3.343(c)(1), the reduction of a rating of 100 percent service-connected disability based on individual unemployability must be based on a determination that actual employability is established by clear and convincing evidence.

The "clear and convincing" standard requires that capacity for work be proven to a "reasonable certainty" but not necessarily be "undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The clear and convincing standard of proof is an intermediate standard between preponderance of the evidence and beyond a reasonable doubt.  Fagan West, 13 Vet. App. 48, 55 (1999); Olson v. Brown, 5 Vet. App. 430, 434 (1993).

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a) (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background, but not advancing age.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19 (2014). 

For the purpose of the reduction of a TDIU rating, actual employment is not synonymous with actual employability.  A finding of "actual employability" under 38 C.F.R. § 3.343(c)(1) must encompass a finding that the Veteran is no longer unemployable-that is, is no longer "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities" under 38 C.F.R. § 4.16(a).  Faust, 13 Vet. App. at 354.


While the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  See also Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability).

A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In assessing the propriety of the RO's decision to discontinue the total disability based on individual unemployability the Board must focus on the evidence of record available to the RO at the time the rating determination at issue was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether actual improvement (or, as here, employability) was shown.  Cf. Dofflemyer, 2 Vet. App. at 281-82 (1992).


The Board finds that the evidence of record, in particular the August 2008 and April 2010 VA examinations upon which the severance of TDIU was based, does not constitute the requisite clear and convincing evidence of actual employability.  

In this regard, the August 2008 VA examiner did not explicitly address the occupational effects of the Veteran's PTSD, noting only that the Veteran retired "approximately 14 years ago, due to mental instability and medical problems."  The examiner also noted the fluctuating nature of the Veteran's condition with periods of severely disabling symptomatology, and found that symptoms of his PTSD cause reduced reliability and productivity.  

The April 2010 VA examination report addressed the occupational effects of his PTSD, specifically finding that the "PTSD signs and symptoms . . . may interfere with his occupational functioning should he return to work."  No further opinion as to his ability to secure or maintain employment was provided.  

Accordingly, these opinions, taken together, do not rise to the level of clear and convincing evidence of actual employability.  See 38 C.F.R. § 3.343(c)(1).  Instead, the August 2008 and April 2010 VA examination reports reflect waxing and waning symptomatology, which is sometimes severely disabling, and which "may interfere" with his ability to obtain and maintain substantially gainful employment.  

While it is true that that the June 2012 VA examiner found that the Veteran's PTSD did not preclude him obtaining and maintaining substantially gainful employment, that same examiner noted that the Veteran "indeed does have significant PTSD symptoms that likely have required modifications in the work environment."  Moreover, that examiner based the opinion on a classification of the Veteran's work history as "successful and continuous."  And the evidence of record fails to support this characterization.  See August 2008 VA examination Report (noting that the Veteran has been unemployed since 1994); May 2010 Statement in Support of Claim (stating that he "has not worked since 1994 because of PTSD); June 2012 VA examination Report (noting that the Veteran's relevant work experience included "two factory jobs" and work as a security guard, and stating that he had not worked since 1994).  This opinion, then, is not clear and convincing evidence of "actual employability," as the examiner based the opinion on a characterization of the Veteran's employment history as "continuous" when he had not held any employment of any kind in nearly 20 years.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding "[a]n opinion based upon an inaccurate factual premise has no probative value.").  Moreover, each VA psychiatric examiner noted the significant occupational impediments caused by his service-connected PTSD.  See January 2003, August 2008, April 2010, and June 2012 VA Examination Reports.

The controlling regulations provide that there must be "clear and convincing" evidence of employability in order to terminate an award of TDIU.  Given the lack of probative evidence that the Veteran is actually capable of securing or following a substantially gainful occupation, the Board finds that the award of TDIU must be restored.  See 38 C.F.R. § 3.343.


ORDER

The reduction of the disability rating for PTSD was not warranted; a restoration of the 70 percent rating from October 1, 2010, to June 21, 2012, is granted.

The discontinuance of a TDIU was not warranted; a restoration of a TDIU, effective from October 1, 2010, is granted.



REMAND

In a September 2014 rating decision, the AOJ denied the Veteran's claims of entitlement to a rating in excess of 20 percent for diabetes and entitlement to service connection for ischemic heart disease.  While the Veteran submitted a statement in October 2014 expressing disagreement with the decision concerning these issues, it does not appear that the RO recognized that statement as a notice of disagreement (NOD) or that any additional action has, as yet, been taken with regard to these claims.  See 38 C.F.R. § 20.200 (2012) (providing that an appeal consists of a timely filed NOD in writing and, after an SOC has been issued, a timely substantive appeal); see also 38 C.F.R. §§ 20.201 (2012) (providing, in pertinent part, that a NOD is a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative action by the AOJ and a desire for appellate review).  Moreover, the Veteran's NOD was timely as it was received by VA less than a month after issuance of the September 2014 rating decision to which it pertains.  See 38 C.F.R. § 20.302(a) (discussing time limits for filing NOD's).

Accordingly, because no subsequent SOC has been issued with respect to these issues, under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that these issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's action regarding this issue is taken to fulfill the requirements of the Court in Manlincon. 

Consequently, the case is REMANDED for the following action:


The AOJ should issue a statement of the case to the Veteran addressing the matters of entitlement to a rating in excess of 20 percent for diabetes and entitlement to service connection for a heart disorder, to include ischemic heart disease, due to herbicide exposure.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


